                     UNITED STATES DISTRICT COURT
                   DISTRICT OF UTAH, CENTRAL DIVISION


CELTIG, a Tennessee LLC,                   MEMORANDUM DECISION AND ORDER
                                             DENYING RESTATED MOTION FOR
             Plaintiff,                     PROTECTIVE ORDER PURSUANT TO
      v.                                         FRCP 26(C) (ECF NO. 130)

AARON       PATEY,    an  Individual,          Civil No. 2:17-cv-01086-JNP-EJF
EVERGREEN STRATEGIES, a Nevada LLC,
PSD INTERNATIONAL, a Utah LLC,                   District Judge Jill N. Parrish
RELAY ADVANCED MATERIALS, a
Delaware Corporation,                          Magistrate Judge Evelyn J. Furse

             Defendants.

EVERGREEN STRATEGIES, a Nevada LLC;
and RELAY ADVANCED MATERIALS,
INC., a Delaware Corporation,

            Counterclaimants,
      v.

CELTIG, a Tennessee LLC,

            Counterdefendant.


RELAY ADVANCED MATERIALS and
EVERGREEN STRATEGIES,

             Counterclaim and Third-
             Party Plaintiffs,

v.

BRENT BENJAMIN WOODSON, PHILLIP
COX, MICHAEL GUNDERSON, TIBOR
KALNOKI-KIS, BRIAN EDWARDS, DAVID
NIELSON, DAVID WAITE, IMPEL SALES,
a Utah LLC, and UTAH LAKE LEGACY
COALITION, a Utah LLC

             Third-Party Defendants.

                                       1
        On January 24, 2019, Defendants Evergreen Strategies, PSD International, Aaron Patey,

and Relay Advanced Materials (collectively the “Evergreen Defendants”) filed a Motion for

Protective Order Pursuant to FRCP 26(C). Having considered the parties’ briefing and oral

argument, the Court DENIES as MOOT the Evergreen Defendants’ request to stay the

depositions noticed for January 24 and 25, 2019 based on the representation from counsel for the

Plaintiff and counsel for the Third-Party Defendants that they do not intend to continue to try to

depose the named Defendants. The Court further DENIES the Evergreen Defendants’ Motion

for a Protective Order to immediately stay all discovery in this case because the Evergreen

Defendants have not met their burden of demonstrating hardship or inequity sufficient to justify a

stay.

        “[T]he district court has the power to stay proceedings pending before it and to control its

docket for the purpose of ‘economy of time and effort for itself, for counsel, and for litigants.’”

Pet Milk Co. v. Ritter, 323 F.2d 586, 588 (10th Cir. 1963) (quoting Landis v. N. Am. Co., 299

U.S. 248, 254 (1936)); Clinton v. Jones, 520 U.S. 681, 706 (1997). When determining whether

or not to grant a stay, the Court “must weigh competing interests and maintain an even balance.”

Landis, 299 U.S. at 254-55. The party seeking the stay “must show ‘a clear case of hardship or

inequity’ if ‘even a fair possibility’ exists that the stay would damage another party.” Creative

Consumer Concepts, Inc. v. Kreisler, 563 F.3d 1070, 1080 (10th Cir. 2009) (quoting Ben Ezra,

Weinstein, & Co., Inc. v. Am. Online Inc., 206 F.3d 980, 987 (10th Cir. 2000)). The Evergreen

Defendants fail to demonstrate that the asserted burden they face outweighs the hardship

imposed on the Plaintiff and Third-Party Defendants by further delaying discovery.




                                                  2
DATED this 5th day of February, 2019.


                                  BY THE COURT:



                                  ____________________________
                                  Evelyn J. Furse
                                  United States Magistrate Judge




                                        3
